UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-2554 Name of Registrant: VANGUARD MONEY MARKET RESERVES Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31st Date of reporting period: November 30, 2011 Item 1: Schedule of Investments Vanguard Prime Money Market Fund Schedule of Investments As of November 30, 2011 Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (55.4%) 2 Fannie Mae Discount Notes 0.050% 1/9/12 47,000 46,997 2 Fannie Mae Discount Notes 0.050% 1/18/12 137,750 137,741 2 Fannie Mae Discount Notes 0.040% 2/15/12 35,500 35,497 2 Fannie Mae Discount Notes 0.090% 2/17/12 100,700 100,680 2 Fannie Mae Discount Notes 0.090% 2/21/12 45,000 44,991 2 Fannie Mae Discount Notes 0.093%–0.100% 2/29/12 198,000 197,952 2 Fannie Mae Discount Notes 0.090% 3/1/12 1,000,000 999,772 2 Fannie Mae Discount Notes 0.090% 3/2/12 1,000,000 999,770 2 Fannie Mae Discount Notes 0.105% 3/14/12 117,600 117,564 2 Fannie Mae Discount Notes 0.100% 4/2/12 100,000 99,966 2 Fannie Mae Discount Notes 0.100% 4/4/12 194,350 194,283 2 Fannie Mae Discount Notes 0.100% 4/11/12 175,000 174,936 2 Fannie Mae Discount Notes 0.100% 4/18/12 300,000 299,884 2 Fannie Mae Discount Notes 0.100% 4/25/12 40,000 39,984 2 Fannie Mae Discount Notes 0.070%–0.090% 5/2/12 275,500 275,406 2 Fannie Mae Discount Notes 0.070% 5/9/12 25,000 24,992 3 Federal Home Loan Bank Discount Notes 0.030% 12/7/11 41,000 41,000 3 Federal Home Loan Bank Discount Notes 0.030% 12/20/11 124,000 123,998 3 Federal Home Loan Bank Discount Notes 0.040% 12/23/11 88,700 88,698 3 Federal Home Loan Bank Discount Notes 0.050% 1/11/12 115,400 115,393 3 Federal Home Loan Bank Discount Notes 0.045%–0.050% 1/13/12 1,140,000 1,139,938 3 Federal Home Loan Bank Discount Notes 0.060% 1/18/12 63,746 63,741 3 Federal Home Loan Bank Discount Notes 0.035% 2/1/12 290,000 289,983 3 Federal Home Loan Bank Discount Notes 0.045% 2/3/12 82,795 82,788 3 Federal Home Loan Bank Discount Notes 0.090% 2/13/12 67,400 67,388 3 Federal Home Loan Bank Discount Notes 0.040% 2/15/12 31,085 31,082 3 Federal Home Loan Bank Discount Notes 0.040% 2/17/12 25,000 24,998 3 Federal Home Loan Bank Discount Notes 0.090% 2/24/12 266,000 265,943 3 Federal Home Loan Bank Discount Notes 0.093%–0.100% 3/2/12 404,155 404,055 3 Federal Home Loan Bank Discount Notes 0.100% 4/4/12 34,802 34,790 3 Federal Home Loan Bank Discount Notes 0.100% 4/9/12 200,000 199,928 3 Federal Home Loan Bank Discount Notes 0.100% 4/18/12 75,000 74,971 3 Federal Home Loan Bank Discount Notes 0.100% 4/27/12 149,062 149,001 3 Federal Home Loan Bank Discount Notes 0.070%–0.090% 5/2/12 78,400 78,372 3 Federal Home Loan Bank Discount Notes 0.070%–0.090% 5/4/12 385,695 385,552 3 Federal Home Loan Bank Discount Notes 0.070% 5/11/12 336,618 336,512 3 Federal Home Loan Bank Discount Notes 0.070% 5/16/12 142,200 142,154 3,4 Federal Home Loan Banks 0.215% 1/9/12 593,000 592,980 3,4 Federal Home Loan Banks 0.227% 1/23/12 425,000 424,984 3,4 Federal Home Loan Banks 0.222% 1/26/12 405,000 404,981 3,4 Federal Home Loan Banks 0.208% 2/1/12 750,000 749,959 3,4 Federal Home Loan Banks 0.210% 2/3/12 122,000 121,994 3,4 Federal Home Loan Banks 0.215% 2/3/12 484,000 483,975 2,4 Federal Home Loan Mortgage Corp. 0.210% 12/16/11 515,000 514,991 2,4 Federal Home Loan Mortgage Corp. 0.205% 12/21/11 1,500,000 1,499,958 2,4 Federal Home Loan Mortgage Corp. 0.210% 2/16/12 470,400 470,358 2,4 Federal Home Loan Mortgage Corp. 0.197% 8/24/12 2,515,000 2,514,118 2,4 Federal Home Loan Mortgage Corp. 0.195% 2/4/13 1,000,000 999,399 2,4 Federal Home Loan Mortgage Corp. 0.215% 3/21/13 907,000 906,402 2,4 Federal Home Loan Mortgage Corp. 0.197% 5/6/13 980,000 979,325 2,4 Federal Home Loan Mortgage Corp. 0.195% 6/3/13 950,000 949,421 2,4 Federal Home Loan Mortgage Corp. 0.202% 6/17/13 83,000 82,935 2,4 Federal National Mortgage Assn. 0.277% 8/23/12 1,455,500 1,455,178 2,4 Federal National Mortgage Assn. 0.282% 9/17/12 988,000 987,841 2,4 Federal National Mortgage Assn. 0.277% 11/23/12 1,772,795 1,772,268 2,4 Federal National Mortgage Assn. 0.285% 12/20/12 494,500 494,394 2,4 Federal National Mortgage Assn. 0.287% 12/28/12 219,000 218,952 2,4 Federal National Mortgage Assn. 0.238% 8/12/13 1,000,000 999,484 2,4 Federal National Mortgage Assn. 0.218% 11/8/13 1,250,000 1,249,265 2,4 Federal National Mortgage Assn. 0.218% 11/14/13 1,000,000 999,420 2 Freddie Mac Discount Notes 0.050% 12/7/11 37,580 37,580 2 Freddie Mac Discount Notes 0.090% 2/13/12 44,942 44,934 2 Freddie Mac Discount Notes 0.070% 2/14/12 308,000 307,955 2 Freddie Mac Discount Notes 0.070% 2/15/12 30,000 29,996 2 Freddie Mac Discount Notes 0.090%–0.095% 2/21/12 155,000 154,968 2 Freddie Mac Discount Notes 0.090% 2/23/12 48,421 48,411 2 Freddie Mac Discount Notes 0.094%–0.105% 3/5/12 959,315 959,067 2 Freddie Mac Discount Notes 0.105% 3/6/12 37,400 37,390 2 Freddie Mac Discount Notes 0.100%–0.105% 3/12/12 335,000 334,902 2 Freddie Mac Discount Notes 0.090% 3/19/12 200,000 199,945 2 Freddie Mac Discount Notes 0.100% 4/2/12 38,500 38,487 2 Freddie Mac Discount Notes 0.100% 4/9/12 502,150 501,969 2 Freddie Mac Discount Notes 0.100% 4/10/12 107,510 107,471 2 Freddie Mac Discount Notes 0.100% 4/16/12 198,500 198,424 2 Freddie Mac Discount Notes 0.070% 4/30/12 117,810 117,775 2 Freddie Mac Discount Notes 0.070% 5/7/12 253,200 253,122 United States Treasury Bill 0.115% 12/1/11 1,000,000 1,000,000 United States Treasury Bill 0.030%–0.105% 12/8/11 2,800,000 2,799,969 United States Treasury Bill 0.105% 12/15/11 1,750,000 1,749,929 United States Treasury Bill 0.100% 12/22/11 1,250,000 1,249,927 United States Treasury Bill 0.095%–0.106% 12/29/11 2,054,000 2,053,840 United States Treasury Bill 0.030%–0.080% 1/5/12 2,502,000 2,501,842 United States Treasury Bill 0.015% 1/12/12 2,395,000 2,394,958 United States Treasury Bill 0.020%–0.100% 1/26/12 4,500,000 4,499,673 United States Treasury Bill 0.010% 2/2/12 1,327,235 1,327,212 United States Treasury Bill 0.010%–0.080% 2/16/12 1,750,000 1,749,888 United States Treasury Bill 0.015% 2/23/12 3,000,000 2,999,895 United States Treasury Bill 0.028%–0.029% 3/1/12 1,600,000 1,599,884 United States Treasury Bill 0.065%–0.071% 5/24/12 2,000,000 1,999,355 United States Treasury Note/Bond 1.375% 3/15/12 847,000 850,147 United States Treasury Note/Bond 1.000% 3/31/12 940,000 942,862 United States Treasury Note/Bond 4.500% 3/31/12 200,000 202,919 United States Treasury Note/Bond 1.375% 4/15/12 2,232,000 2,242,682 United States Treasury Note/Bond 0.750% 5/31/12 300,000 300,991 Total U.S. Goverment and Agency Obligations (Cost $63,641,651) Commercial Paper (20.8%) Finance - Auto (1.7%) American Honda Finance Corp. 0.220% 12/2/11 175,700 175,699 American Honda Finance Corp. 0.220% 12/5/11 60,000 59,999 American Honda Finance Corp. 0.230% 12/12/11 161,050 161,039 American Honda Finance Corp. 0.230% 12/19/11 60,000 59,993 American Honda Finance Corp. 0.230% 1/9/12 101,000 100,975 American Honda Finance Corp. 0.210% 1/17/12 44,000 43,988 American Honda Finance Corp. 0.210% 1/18/12 28,000 27,992 American Honda Finance Corp. 0.210% 1/19/12 53,000 52,985 American Honda Finance Corp. 0.240% 2/2/12 78,000 77,967 American Honda Finance Corp. 0.240% 2/8/12 24,500 24,489 American Honda Finance Corp. 0.270% 2/13/12 77,000 76,957 American Honda Finance Corp. 0.240% 2/14/12 64,000 63,968 American Honda Finance Corp. 0.240% 2/15/12 37,100 37,081 American Honda Finance Corp. 0.250% 2/22/12 41,000 40,976 Toyota Credit Canada Inc. 0.531% 3/20/12 49,500 49,420 Toyota Motor Credit Corp. 0.401% 2/22/12 38,000 37,965 Toyota Motor Credit Corp. 0.401% 2/24/12 111,000 110,895 Toyota Motor Credit Corp. 0.542% 4/5/12 26,000 25,951 Toyota Motor Credit Corp. 0.542% 4/9/12 169,000 168,670 Toyota Motor Credit Corp. 0.552% 4/17/12 31,500 31,434 Toyota Motor Credit Corp. 0.582% 5/15/12 51,000 50,864 Toyota Motor Credit Corp. 0.572% 5/16/12 137,500 137,136 Toyota Motor Credit Corp. 0.552% 6/1/12 207,000 206,421 Toyota Motor Credit Corp. 0.552% 6/4/12 109,000 108,690 Finance - Other (6.5%) 5 Chariot Funding LLC 0.220% 1/11/12 102,400 102,374 5 Chariot Funding LLC 0.220% 1/17/12 148,400 148,357 5 Chariot Funding LLC 0.220% 1/18/12 81,000 80,976 5 Chariot Funding LLC 0.220% 1/19/12 41,000 40,988 General Electric Capital Corp. 0.250% 12/20/11 250,000 249,967 General Electric Capital Corp. 0.250% 12/21/11 250,000 249,965 General Electric Capital Corp. 0.341% 3/19/12 500,000 499,485 General Electric Capital Corp. 0.371% 4/10/12 149,000 148,799 General Electric Capital Corp. 0.371% 4/11/12 371,000 370,497 General Electric Capital Corp. 0.371% 4/12/12 371,000 370,493 General Electric Capital Corp. 0.391% 5/16/12 495,000 494,105 General Electric Capital Services Inc. 0.381% 4/10/12 396,000 395,452 General Electric Capital Services Inc. 0.401% 5/7/12 99,000 98,826 5 Govco LLC 0.300% 12/5/11 259,300 259,291 5 Govco LLC 0.300% 12/6/11 100,000 99,996 5 Govco LLC 0.300% 12/9/11 162,000 161,989 5 Govco LLC 0.300% 12/13/11 198,000 197,980 5 Govco LLC 0.300% 12/14/11 215,140 215,117 5 Govco LLC 0.300% 12/15/11 142,000 141,984 5 Govco LLC 0.300% 12/16/11 80,000 79,990 5 Govco LLC 0.300% 12/19/11 120,000 119,982 5 Govco LLC 0.360% 2/3/12 69,650 69,605 5 Govco LLC 0.360% 2/6/12 100,000 99,933 5 Govco LLC 0.360% 2/7/12 99,000 98,933 5 Govco LLC 0.360% 2/13/12 163,000 162,879 5 Govco LLC 0.380% 2/15/12 65,000 64,948 5 Govco LLC 0.380% 2/17/12 145,000 144,881 5 Govco LLC 0.410% 2/21/12 223,400 223,189 5 Govco LLC 0.410% 2/22/12 78,200 78,126 5 Govco LLC 0.420% 2/23/12 77,000 76,925 5 Jupiter Securitization Co. LLC 0.220% 1/9/12 64,300 64,285 5 Old Line Funding LLC 0.220% 12/2/11 25,000 25,000 5 Old Line Funding LLC 0.220% 12/5/11 95,904 95,902 5 Old Line Funding LLC 0.220% 12/6/11 256,000 255,992 5 Old Line Funding LLC 0.220% 12/7/11 198,500 198,493 5 Old Line Funding LLC 0.220% 12/9/11 64,667 64,664 5 Old Line Funding LLC 0.220% 12/12/11 91,500 91,494 5 Old Line Funding LLC 0.220% 12/14/11 48,500 48,496 5 Old Line Funding LLC 0.220% 1/17/12 427,100 426,975 5 Old Line Funding LLC 0.220% 1/18/12 136,758 136,717 5 Old Line Funding LLC 0.220% 1/23/12 35,750 35,738 5 Old Line Funding LLC 0.220% 1/30/12 114,000 113,958 5 Old Line Funding LLC 0.230% 2/1/12 17,355 17,348 5 Old Line Funding LLC 0.230% 2/6/12 97,000 96,959 5 Old Line Funding LLC 0.220% 2/9/12 29,021 29,009 5 Old Line Funding LLC 0.220% 2/14/12 126,355 126,297 5 Old Line Funding LLC 0.220% 2/22/12 80,065 80,024 5 Straight-A Funding LLC 0.190% 12/16/11 50,000 49,996 Foreign Banks (5.4%) 5 Australia & New Zealand Banking Group, Ltd. 0.230% 12/2/11 183,000 182,999 5 Australia & New Zealand Banking Group, Ltd. 0.351% 2/16/12 247,000 246,815 5 Australia & New Zealand Banking Group, Ltd. 0.456% 3/27/12 297,000 296,561 5 Australia & New Zealand Banking Group, Ltd. 0.451% 4/4/12 298,250 297,784 5 Australia & New Zealand Banking Group, Ltd. 0.456% 4/5/12 500,000 499,204 5 Australia & New Zealand Banking Group, Ltd. 0.461% 4/10/12 150,000 149,749 5 Australia & New Zealand Banking Group, Ltd. 0.501% 5/10/12 316,000 315,293 5 Commonwealth Bank of Australia 0.341% 1/30/12 200,000 199,887 5 Commonwealth Bank of Australia 0.345% 2/13/12 493,000 492,640 5 Commonwealth Bank of Australia 0.461% 3/15/12 500,000 499,329 5 Commonwealth Bank of Australia 0.486% 3/19/12 500,000 499,266 5 Westpac Banking Corp. 0.280% 1/12/12 500,000 499,837 5 Westpac Banking Corp. 0.351% 1/30/12 47,450 47,422 5 Westpac Banking Corp. 0.361% 2/3/12 169,370 169,261 5 Westpac Banking Corp. 0.351% 2/7/12 831,000 830,444 5 Westpac Banking Corp. 0.371% 2/16/12 499,000 498,605 4,5 Westpac Banking Corp. 0.398% 4/11/12 500,000 500,000 Foreign Government (0.1%) Banque et Caisse d'Epargne de L'Etat 0.260% 12/5/11 75,000 74,998 Foreign Industrial (1.8%) 5 Nestle Capital Corp. 0.110% 12/1/11 148,000 148,000 5 Nestle Capital Corp. 0.090% 12/5/11 54,180 54,179 5 Nestle Capital Corp. 0.230% 1/3/12 495,000 494,896 5 Nestle Capital Corp. 0.110% 2/9/12 54,000 53,988 5 Nestle Capital Corp. 0.170% 4/11/12 49,000 48,969 5 Nestle Capital Corp. 0.170% 4/13/12 49,500 49,469 5 Nestle Capital Corp. 0.170% 4/16/12 99,000 98,936 5 Nestle Capital Corp. 0.230% 5/17/12 49,500 49,447 5 Nestle Capital Corp. 0.331% 7/16/12 98,000 97,795 5 Nestle Capital Corp. 0.281% 7/23/12 39,000 38,929 Nestle Finance International Ltd. 0.215% 12/19/11 198,000 197,979 5 Novartis Finance Corp. 0.100% 12/1/11 268,000 268,000 5 Novartis Finance Corp. 0.090% 12/2/11 65,000 65,000 5 Novartis Finance Corp. 0.100% 12/5/11 171,000 170,998 5 Novartis Finance Corp. 0.100% 12/6/11 24,000 24,000 5 Novartis Finance Corp. 0.100% 12/7/11 25,000 24,999 5 Total Capital Canada, Ltd. 0.110% 1/27/12 121,000 120,979 5 Total Capital Canada, Ltd. 0.195% 2/29/12 99,000 98,952 Industrial (5.3%) General Electric Co. 0.110% 12/9/11 150,000 149,996 General Electric Co. 0.100% 12/12/11 500,000 499,985 General Electric Co. 0.120% 12/14/11 428,000 427,981 5 Johnson & Johnson 0.080% 1/11/12 205,000 204,981 5 Johnson & Johnson 0.160% 2/28/12 50,000 49,980 5 PepsiCo Inc. 0.080% 12/5/11 10,000 10,000 5 PepsiCo Inc. 0.080% 12/6/11 10,000 10,000 5 Procter & Gamble Co. 0.100% 1/19/12 29,500 29,496 5 Procter & Gamble Co. 0.090% 1/20/12 50,000 49,994 5 Procter & Gamble Co. 0.090% 1/25/12 103,000 102,986 5 Procter & Gamble Co. 0.100% 2/6/12 183,000 182,966 5 Procter & Gamble Co. 0.090% 2/9/12 222,000 221,955 5 Procter & Gamble Co. 0.110% 3/1/12 81,500 81,477 5 Procter & Gamble Co. 0.120% 3/2/12 65,000 64,980 5 Procter & Gamble Co. 0.130% 3/12/12 197,800 197,727 5 Procter & Gamble Co. 0.140% 3/13/12 445,000 444,822 5 Procter & Gamble Co. 0.140% 3/14/12 99,000 98,960 5 Procter & Gamble Co. 0.130% 5/11/12 543,700 543,382 5 The Coca-Cola Co. 0.130% 12/5/11 98,900 98,899 5 The Coca-Cola Co. 0.130% 12/12/11 97,700 97,696 5 The Coca-Cola Co. 0.120%–0.130% 12/13/11 162,600 162,593 5 The Coca-Cola Co. 0.120% 12/14/11 81,200 81,196 5 The Coca-Cola Co. 0.120% 12/15/11 80,200 80,196 5 The Coca-Cola Co. 0.130% 12/19/11 258,900 258,883 5 The Coca-Cola Co. 0.150% 1/5/12 49,500 49,493 5 The Coca-Cola Co. 0.150% 1/18/12 114,000 113,977 5 The Coca-Cola Co. 0.150% 1/19/12 40,000 39,992 5 The Coca-Cola Co. 0.150% 1/20/12 122,000 121,975 5 The Coca-Cola Co. 0.140% 1/23/12 147,500 147,470 5 The Coca-Cola Co. 0.120% 1/24/12 163,400 163,371 5 The Coca-Cola Co. 0.120% 1/25/12 62,000 61,989 5 The Coca-Cola Co. 0.120% 1/26/12 21,000 20,996 5 The Coca-Cola Co. 0.130% 2/2/12 82,000 81,981 5 The Coca-Cola Co. 0.130% 2/6/12 122,000 121,970 5 The Coca-Cola Co. 0.120% 2/14/12 98,000 97,976 5 The Coca-Cola Co. 0.120% 2/15/12 278,000 277,930 5 Wal-Mart Stores, Inc. 0.090% 12/5/11 120,000 119,999 5 Wal-Mart Stores, Inc. 0.090% 12/16/11 41,900 41,898 5 Wal-Mart Stores, Inc. 0.070% 12/20/11 61,000 60,998 5 Wal-Mart Stores, Inc. 0.080% 1/9/12 381,500 381,467 Total Commercial Paper (Cost $23,895,155) Certificates of Deposit (19.5%) Domestic Banks (2.6%) Branch Banking & Trust Co. 0.270% 1/3/12 243,100 243,100 Branch Banking & Trust Co. 0.240% 1/4/12 200,000 200,000 Branch Banking & Trust Co. 0.240% 1/5/12 161,000 161,000 Branch Banking & Trust Co. 0.240% 1/9/12 405,000 405,000 Branch Banking & Trust Co. 0.230% 1/17/12 205,000 205,000 Branch Banking & Trust Co. 0.230% 1/18/12 163,000 163,000 Branch Banking & Trust Co. 0.230% 2/24/12 246,800 246,800 State Street Bank & Trust Co. 0.250% 12/7/11 404,000 404,000 State Street Bank & Trust Co. 0.250% 12/14/11 500,000 500,000 State Street Bank & Trust Co. 0.240% 12/19/11 500,000 500,000 Eurodollar Certificates of Deposit (5.4%) Australia & New Zealand Banking Group, Ltd. 0.300% 12/13/11 150,000 150,000 Australia & New Zealand Banking Group, Ltd. 0.350% 2/9/12 250,000 250,000 Australia & New Zealand Banking Group, Ltd. 0.455% 4/5/12 500,000 500,000 Australia & New Zealand Banking Group, Ltd. 0.470% 4/25/12 265,000 265,000 Australia & New Zealand Banking Group, Ltd. 0.500% 5/2/12 148,000 148,000 Australia & New Zealand Banking Group, Ltd. 0.500% 5/4/12 100,000 100,000 Commonwealth Bank of Australia 0.300% 12/7/11 575,000 575,000 Commonwealth Bank of Australia 0.230% 12/12/11 200,000 200,000 Commonwealth Bank of Australia 0.350% 2/22/12 200,000 200,000 Commonwealth Bank of Australia 0.380% 2/23/12 700,000 700,000 Commonwealth Bank of Australia 0.500% 5/18/12 500,000 500,000 National Australia Bank Ltd. 0.275% 12/2/11 110,000 110,000 National Australia Bank Ltd. 0.320% 12/29/11 240,000 240,000 National Australia Bank Ltd. 0.320% 1/12/12 1,000,000 1,000,000 National Australia Bank Ltd. 0.400% 2/16/12 750,000 750,000 National Australia Bank Ltd. 0.400% 2/17/12 445,000 445,000 Yankee Certificates of Deposit (11.5%) Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.220% 12/13/11 35,000 35,000 Bank of Montreal (Chicago Branch) 0.090% 12/5/11 1,000,000 1,000,000 Bank of Montreal (Chicago Branch) 0.090% 12/5/11 250,000 250,000 Bank of Montreal (Chicago Branch) 0.250% 1/6/12 571,000 571,000 Bank of Montreal (Chicago Branch) 0.230% 3/1/12 475,000 475,000 Bank of Nova Scotia (Houston Branch) 0.290% 12/6/11 500,000 500,000 Bank of Nova Scotia (Houston Branch) 0.250% 12/16/11 150,000 150,000 Bank of Nova Scotia (Houston Branch) 0.250% 12/20/11 280,000 280,000 Bank of Nova Scotia (Houston Branch) 0.460% 5/2/12 400,000 400,000 Bank of Nova Scotia (Houston Branch) 0.460% 5/8/12 1,000,000 1,000,000 Bank of Nova Scotia (Houston Branch) 0.490% 5/15/12 600,000 600,000 Bank of Nova Scotia (Houston Branch) 0.480% 5/18/12 450,000 450,000 Bank of Nova Scotia (Houston Branch) 0.520% 5/29/12 64,000 64,000 Lloyds TSB Bank plc (New York Branch) 0.370% 12/7/11 98,900 98,901 4 National Australia Bank (New York Branch) 0.405% 4/20/12 880,000 880,000 Nordea Bank Finland plc (New York Branch) 0.250% 12/6/11 300,000 300,000 Nordea Bank Finland plc (New York Branch) 0.240% 12/9/11 44,000 44,000 Royal Bank of Canada (New York Branch) 0.250% 12/20/11 600,000 600,000 Royal Bank of Canada (New York Branch) 0.350% 2/22/12 492,000 492,000 Svenska Handelsbanken (New York Branch) 0.310% 12/1/11 300,000 300,000 Toronto Dominion Bank (New York Branch) 0.240% 12/1/11 297,500 297,500 Toronto Dominion Bank (New York Branch) 0.230% 2/3/12 163,000 163,000 Toronto Dominion Bank (New York Branch) 0.230% 2/6/12 407,000 407,000 Toronto Dominion Bank (New York Branch) 0.350% 2/15/12 297,000 297,000 Toronto Dominion Bank (New York Branch) 0.380% 4/3/12 495,000 495,000 Toronto Dominion Bank (New York Branch) 0.380% 4/4/12 247,000 247,000 Toronto Dominion Bank (New York Branch) 0.370% 4/17/12 495,000 495,000 Toronto Dominion Bank (New York Branch) 0.380% 5/1/12 495,000 495,000 Toronto Dominion Bank (New York Branch) 0.390% 5/8/12 500,000 500,000 Westpac Banking Corp. (New York Branch) 0.360% 2/9/12 496,000 496,000 Westpac Banking Corp. (New York Branch) 0.470% 3/16/12 500,000 500,000 4 Westpac Banking Corp. (New York Branch) 0.413% 5/3/12 350,000 350,000 Total Certificates of Deposit (Cost $22,393,301) Repurchase Agreements (0.5%) Barclays Capital Inc. (Dated 11/30/11, Repurchase Value $73,502,000, collateralized by Treasury Inflation Indexed Note/Bond 3.875%, 4/15/29) 0.100% 12/1/11 73,502 73,502 Goldman Sachs & Co. (Dated 11/30/11, Repurchase Value $50,000,000, collateralized by U.S. Treasury Note/Bond 3.250%-3.750%, 12/31/16-8/15/41) 0.110% 12/1/11 50,000 50,000 JP Morgan Securities LLC (Dated 11/30/11, Repurchase Value $50,000,000, collateralized by U.S. Treasury Note/Bond 0.500%, 5/31/13) 0.070% 12/1/11 50,000 50,000 Merrill Lynch Pierce Fenner & Smith (Dated 11/30/11, Repurchase Value $50,000,000, collateralized by U.S. Treasury Note/Bond 1.000%, 5/15/14) 0.080% 12/1/11 50,000 50,000 RBC Capital Markets LLC (Dated 11/30/11, Repurchase Value $189,918,000, collateralized by U.S. Treasury Note/Bond 1.500%-3.125%, 7/31/16-11/15/41) 0.050% 12/1/11 189,918 189,918 RBS Securities, Inc. (Dated 11/30/11, Repurchase Value $100,000,000, collateralized by U.S. Treasury Note/Bond 1.000%, 5/15/14) 0.090% 12/1/11 100,000 100,000 Total Repurchase Agreements (Cost $513,420) Shares Money Market Fund (1.4%) 6 Vanguard Municipal Cash Management Fund (Cost $1,649,027) 0.119% 1,649,027,136 1,649,027 Face Amount (000) Taxable Municipal Bonds (0.0%) 7 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.310% 12/7/11 13,000 13,000 7 Massachusetts Transportation Fund Revenue TOB VRDO 0.310% 12/7/11 13,100 13,100 7 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.310% 12/7/11 6,400 6,400 Total Taxable Municipal Bonds (Cost $32,500) Tax-Exempt Municipal Bonds (4.2%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.110% 12/7/11 19,500 19,500 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.100% 12/7/11 36,500 36,500 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.120% 12/7/11 39,315 39,315 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.120% 12/7/11 35,400 35,400 Ascension Parish LA Industrial Development Board Revenue (IMTT-Geismar Project) VRDO 0.120% 12/7/11 79,000 79,000 Bi-State Development Agency of the Missouri- Illinois Metropolitan District Revenue VRDO 0.140% 12/7/11 29,800 29,800 Birmingham AL Public Educational Building Student Housing Revenue (University of Alabama at Birmingham Project) VRDO 0.140% 12/7/11 16,575 16,575 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.040% 12/7/11 17,425 17,425 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.040% 12/7/11 66,305 66,305 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.050% 12/7/11 58,300 58,300 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.050% 12/7/11 95,000 95,000 Boone County KY Pollution Control Revenue (Duke Energy Kentucky Inc. Project) VRDO 0.090% 12/7/11 19,000 19,000 Buffalo NY Municipal Water System Revenue VRDO 0.100% 12/7/11 12,000 12,000 California Housing Finance Agency Home Mortgage Revenue VRDO 0.100% 12/7/11 20,800 20,800 California Housing Finance Agency Home Mortgage Revenue VRDO 0.110% 12/7/11 9,265 9,265 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.110% 12/7/11 22,100 22,100 Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) VRDO 0.090% 12/7/11 9,700 9,700 Clark County NV Industrial Development Revenue (Southwest Gas Corp.) VRDO 0.110% 12/7/11 27,500 27,500 Cleveland-Cuyahoga County OH Port Authority Revenue (SPC Buildings 1 & 3 LLC) VRDO 0.120% 12/7/11 23,500 23,500 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.140% 12/7/11 11,200 11,200 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.110% 12/7/11 10,000 10,000 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.140% 12/7/11 18,370 18,370 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.080% 12/7/11 35,000 35,000 Curators of the University of Missouri System Facilities Revenue VRDO 0.120% 12/7/11 62,150 62,150 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.130% 12/7/11 76,100 76,100 District of Columbia Revenue (George Washington University) VRDO 0.140% 12/7/11 27,560 27,560 District of Columbia Revenue (Georgetown University) VRDO 0.130% 12/7/11 7,575 7,575 District of Columbia Revenue (Georgetown University) VRDO 0.130% 12/7/11 17,200 17,200 District of Columbia Revenue (Washington Drama Society) VRDO 0.130% 12/7/11 20,375 20,375 Fairfax County VA Economic Development Authority Resource Recovery Revenue (Lorton Arts Foundation Project) VRDO 0.150% 12/7/11 10,600 10,600 Greenville County SC Hospital System Revenue VRDO 0.100% 12/7/11 13,000 13,000 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.100% 12/7/11 12,255 12,255 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) VRDO 0.130% 12/7/11 42,000 42,000 Harris County TX Cultural Education Facilities Finance Corp. Medical Facilities Revenue (Baylor College of Medicine) VRDO 0.110% 12/7/11 42,500 42,500 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) VRDO 0.060% 12/7/11 9,000 9,000 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.120% 12/7/11 16,800 16,800 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.140% 12/7/11 29,205 29,205 Illinois Development Finance Authority Revenue (Chicago Horticultural Society) VRDO 0.140% 12/7/11 16,300 16,300 Illinois Finance Authority Revenue (Carle Foundation) VRDO 0.100% 12/7/11 31,905 31,905 Illinois Finance Authority Revenue (Carle Healthcare System) VRDO 0.050% 12/7/11 44,665 44,665 Illinois Finance Authority Revenue (Ingalls Health System) VRDO 0.110% 12/7/11 43,000 43,000 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) VRDO 0.150% 12/7/11 17,815 17,815 Illinois Finance Authority Revenue (Museum of Science & Industry) VRDO 0.120% 12/7/11 13,000 13,000 Illinois Finance Authority Revenue (Northwest Community Hospital) VRDO 0.130% 12/7/11 15,490 15,490 Indiana Development Finance Authority Educational Facilities Revenue (Indianapolis Museum of Art Inc. Project) VRDO 0.110% 12/7/11 14,400 14,400 Indiana Educational Facilities Authority Revenue (Wabash College) VRDO 0.150% 12/7/11 22,790 22,790 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.120% 12/7/11 39,340 39,340 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.100% 12/7/11 15,075 15,075 Jacksonville FL Capital Project Revenue VRDO 0.120% 12/7/11 25,600 25,600 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.080% 12/7/11 25,035 25,035 Kentucky Higher Education Student Loan Corp. Student Loan Revenue VRDO 0.150% 12/7/11 33,235 33,235 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) VRDO 0.130% 12/7/11 15,690 15,690 Lincoln County WY Pollution Control Revenue (PacifiCorp Project) VRDO 0.120% 12/7/11 17,200 17,200 Los Angeles CA Wastewater System Revenue VRDO 0.070% 12/7/11 27,595 27,595 Los Angeles CA Wastewater System Revenue VRDO 0.070% 12/7/11 23,200 23,200 Los Angeles CA Wastewater System Revenue VRDO 0.100% 12/7/11 20,400 20,400 Los Angeles CA Wastewater System Revenue VRDO 0.110% 12/7/11 37,300 37,300 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.070% 12/7/11 18,855 18,855 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.080% 12/7/11 49,365 49,365 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries) VRDO 0.130% 12/7/11 11,650 11,650 Maine Health & Higher Educational Facilities Authority Revenue (Bowdoin College) VRDO 0.110% 12/7/11 15,130 15,130 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) VRDO 0.070% 12/7/11 30,635 30,635 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.120% 12/7/11 30,160 30,160 Massachusetts Development Finance Agency Revenue (Simmons College) VRDO 0.100% 12/7/11 40,000 40,000 Massachusetts Health & Educational Facilities Authority Revenue (Bentley College) VRDO 0.100% 12/7/11 21,900 21,900 Massachusetts Health & Educational Facilities Authority Revenue (Dana Farber Cancer Institute) VRDO 0.110% 12/7/11 9,015 9,015 Massachusetts Health & Educational Facilities Authority Revenue (MIT) VRDO 0.070% 12/7/11 19,320 19,320 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue VRDO 0.100% 12/7/11 43,100 43,100 Miami-Dade County FL Special Obligation Revenue (Juvenile Courthouse Project) VRDO 0.080% 12/7/11 25,350 25,350 Michigan Higher Education Facilities Authority Revenue (Albion College) VRDO 0.120% 12/7/11 12,700 12,700 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) VRDO 0.110% 12/7/11 32,595 32,595 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.120% 12/7/11 21,800 21,800 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) VRDO 0.100% 12/7/11 15,000 15,000 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.060% 12/7/11 33,400 33,400 Mississippi Business Finance Corp. Health Care Facilities Revenue (Rush Medical Foundation Project) VRDO 0.110% 12/7/11 7,500 7,500 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.100% 12/7/11 18,000 18,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) VRDO 0.080% 12/7/11 83,775 83,775 Nassau NY Health Care Corp. VRDO 0.090% 12/7/11 15,000 15,000 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.130% 12/7/11 19,130 19,130 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.120% 12/7/11 19,600 19,600 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.090% 12/7/11 32,800 32,800 New York City NY GO VRDO 0.080% 12/7/11 29,130 29,130 New York City NY GO VRDO 0.100% 12/7/11 29,800 29,800 New York City NY GO VRDO 0.110% 12/7/11 11,775 11,775 New York City NY GO VRDO 0.110% 12/7/11 29,825 29,825 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Carnegie Park) VRDO 0.080% 12/7/11 39,505 39,505 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Monterey) VRDO 0.080% 12/7/11 21,980 21,980 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.110% 12/7/11 8,100 8,100 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (West End Towers) VRDO 0.110% 12/7/11 31,300 31,300 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.110% 12/7/11 14,885 14,885 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.100% 12/7/11 30,805 30,805 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.100% 12/7/11 30,645 30,645 New York State Dormitory Authority Revenue (Royal Charter Properties) VRDO 0.080% 12/7/11 48,500 48,500 New York State Dormitory Authority Revenue (St. John's University) VRDO 0.110% 12/7/11 18,000 18,000 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.090% 12/7/11 20,500 20,500 New York State Housing Finance Agency Housing Revenue (125 West 31st Street) VRDO 0.120% 12/7/11 42,300 42,300 New York State Housing Finance Agency Housing Revenue (160 West 62nd Street) VRDO 0.080% 12/7/11 37,000 37,000 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.120% 12/7/11 17,300 17,300 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.100% 12/7/11 31,500 31,500 New York State Housing Finance Agency Housing Revenue (330 West 39th Street) VRDO 0.140% 12/7/11 26,100 26,100 New York State Housing Finance Agency Housing Revenue (70 Battery Place) VRDO 0.110% 12/7/11 12,800 12,800 New York State Housing Finance Agency Housing Revenue (Clinton Green - South) VRDO 0.120% 12/7/11 11,625 11,625 New York State Housing Finance Agency Housing Revenue (Clinton Green North) VRDO 0.120% 12/7/11 31,845 31,845 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.120% 12/7/11 24,500 24,500 New York State Housing Finance Agency Revenue (Gotham West Housing) VRDO 0.080% 12/7/11 25,000 25,000 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.110% 12/7/11 10,375 10,375 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.120% 12/7/11 11,750 11,750 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.130% 12/7/11 11,470 11,470 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) VRDO 0.150% 12/7/11 27,500 27,500 North Texas Higher Education Authority Student Loan Revenue VRDO 0.240% 12/7/11 27,700 27,700 North Texas Tollway Authority System Revenue VRDO 0.120% 12/7/11 35,100 35,100 Oakland University of Michigan Revenue VRDO 0.130% 12/7/11 8,900 8,900 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.100% 12/7/11 11,100 11,100 Ohio GO VRDO 0.070% 12/7/11 23,515 23,515 Ohio GO VRDO 0.070% 12/7/11 12,150 12,150 Ohio Higher Educational Facility Commission Revenue (University Hospitals Health System Inc.) VRDO 0.110% 12/7/11 25,000 25,000 Ohio State University General Receipts Revenue VRDO 0.070% 12/7/11 29,525 29,525 Ohio State University General Receipts Revenue VRDO 0.070% 12/7/11 115,300 115,300 Ohio State University General Receipts Revenue VRDO 0.100% 12/7/11 6,600 6,600 Oregon Health Sciences University Revenue VRDO 0.120% 12/7/11 13,000 13,000 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) VRDO 0.090% 12/7/11 45,065 45,065 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.110% 12/7/11 57,850 57,850 Russell County VA Industrial Development Authority Hospital Revenue (STS Health Alliance) VRDO 0.100% 12/7/11 9,530 9,530 Salem OH Hospital Facilities Revenue (Salem Community Hospital Project) VRDO 0.120% 12/7/11 13,400 13,400 Salem OR Hospital Facility Authority Revenue (Salem Hospital Project) VRDO 0.110% 12/7/11 16,500 16,500 San Antonio TX Electric & Gas Systems Revenue VRDO 0.190% 12/7/11 35,355 35,355 South Dakota Health & Educational Facilities Authority Revenue (Avera Health) VRDO 0.110% 12/7/11 31,000 31,000 South Placer CA Wastewater Authority Revenue VRDO 0.060% 12/7/11 13,000 13,000 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.100% 12/7/11 14,000 14,000 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) VRDO 0.130% 12/7/11 18,400 18,400 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.120% 12/7/11 42,400 42,400 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.120% 12/7/11 28,900 28,900 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.150% 12/7/11 23,035 23,035 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.180% 12/7/11 34,620 34,620 Texas Department of Housing & Community Affairs Single Mortgage Revenue VRDO 0.150% 12/7/11 69,085 69,085 7 Texas GO TOB VRDO 0.110% 12/1/11 153,000 153,000 7 Texas GO TOB VRDO 0.110% 8/30/12 74,000 74,000 7 Texas GO TOB VRDO 0.110% 8/30/12 121,000 121,000 7 Texas GO TOB VRDO 0.110% 8/30/12 282,000 282,000 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) VRDO 0.100% 12/7/11 19,600 19,600 University of Alabama Birmingham Hospital Revenue VRDO 0.120% 12/7/11 24,100 24,100 University of South Florida Financing Corp. COP VRDO 0.120% 12/7/11 40,700 40,700 University of Texas Permanent University Fund Revenue VRDO 0.050% 12/7/11 152,100 152,100 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.120% 12/7/11 15,500 15,500 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.120% 12/7/11 19,250 19,250 Virginia Small Business Financing Authority Health Facilities Revenue (Bon Secours Health System Inc.) VRDO 0.110% 12/7/11 7,200 7,200 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.150% 12/7/11 13,500 13,500 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.150% 12/7/11 19,500 19,500 7 Washington County PA Authority Revenue (Girard Estate Project) VRDO 0.150% 12/7/11 10,490 10,490 Washington Health Care Facilities Authority Revenue (MultiCare Health System) VRDO 0.120% 12/7/11 24,975 24,975 Washington Health Care Facilities Authority Revenue (Swedish Health Services) VRDO 0.090% 12/7/11 43,500 43,500 Washington Higher Education Facilities Authority Revenue (Bastyr University Project) VRDO 0.110% 12/7/11 7,800 7,800 Washington Housing Finance Commission Non-profit Housing Revenue (Rockwood Retirement Communities Program) VRDO 0.130% 12/7/11 6,300 6,300 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.110% 12/7/11 30,045 30,045 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.070% 12/7/11 20,500 20,500 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) VRDO 0.110% 12/7/11 31,200 31,200 Total Tax-Exempt Municipal Bonds (Cost $4,784,795) Total Investments (101.8%) (Cost $116,909,849) Other Assets and Liabilities-Net (-1.8%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer is under federal conservatorship and is dependent upon the continued support of the U.S. Treasury to avoid receivership. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. 5 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At November 30, 2011, the aggregate value of these securities was $17,735,073,000, representing 15.5% of net assets. 6 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 7 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2011, the aggregate value of these securities was $672,990,000, representing 0.6% of net assets. COP—Certificate of Participation. GO—General Obligation Bond. TOB—Tender Option Bond. VRDO—Variable Rate Demand Obligation. Prime Money Market Fund A. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
